DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,292,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites all of the limitations of the current claim, including a bag having a plastic porous wall, wherein the porous wall has a membrane made from a compressed open cell polyurethane foam, the pore diameter of which is 0.4mm or less.  While the patented claim does not explicitly recite “reticulated,” Examiner notes that any open cell polyurethane foam must be reticulated.
Claims 16-18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, & 7 of U.S. Patent No. 10,292,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites all of the limitations of the current claims, including an outer bag formed of foam having pore diameter of 0.1mm to 1.0mm, an inner bag formed of foam having pore diameter of 0.4mm or less, wherein the foam (likely referring to inner bag) is reticulated and compressed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on itself and is therefore indefinite.  For examination, Examiner assumes that the claim depends from Claim 5.
Claim 7 recites the limitation "the two membrane surfaces."  There is insufficient antecedent basis for this limitation in the claim.  For examination, Examiner assumes that Claim 7 depends from Claim 5.
Re Claims 17-18, it is unclear which foam is referenced.  For examination, Examiner believes that “the foam” refers to “the inner bag foam.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer et al. (US 5,973,221) in view of Stasko et al. (US 2012/0136323).

a bag (wound contacting layer 3 and barrier backing layer 2 form an enclosure as shown in Figs. 6-8 & 11-12) having a porous wall (at least wound contacting layer 3) made from plastic;
wherein the porous wall has a membrane made from an open cell polyurethane foam (Col. 3 lines 34-35, the foam has to be open-celled because the wound contacting layer 3 allows fluid to travel through its entire thickness to be absorbed and stored by the body layer 1); 
wherein the polyurethane foam is reticulated (foam is inherently reticulated); and
wherein the polyurethane foam is compressed (Col. 3 lines 34-35)..
Collyer does not explicitly teach that the pore diameter of the polyurethane foam is less than or equal to 0.4mm.
Stasko discloses a wound dressing made of open-celled polyurethane foam ([0012]), wherein the pore diameter is less than or equal to 0.4mm ([0063] where 100 µm is equal to 0.1mm).  It would have been obvious to one skilled in the art at the time of filing to modify Collyer with Stasko since the selection of a material (a polyether foam having the claimed pore size) suitable for its intended use (i.e. in contact with a wound) establishes a prima facie case of obviousness (MPEP 2144.07). 
The claim language “in which fly maggots can be enclosed” is intended use language.  Since the combination of Collyer and Stasko teaches a bag having the structures and materials as the claimed invention, Examiner asserts that the combination product is capable of enclosing fly maggots and thus satisfies the current claim language.
Re Claim 5, Collyer also discloses that the bag comprises two membrane surfaces (wound contact layer 3 and barrier layer 2) placed one upon the other and connected with each other at an edge of the bag (see Figs. 6-8, 11, & 12).
Re Claim 7, Collyer also discloses that the two membrane surfaces are connected by adhesive bonding, welding (Col. 6 lines 1-5), or both.

Re Claims 10-11, after combination with Stasko as explained under claim 1, Stasko also discloses that the polyurethane foam is based on polyether or polyester ([0066] “polyether polyols and/or polyester polyols”).
Re Claim 12, Collyer discloses a wound dressing, comprising:
a bag (wound contacting layer 3 and barrier backing layer 2 form an enclosure as shown in Figs. 6-8 & 11-12) having a porous wall (at least wound contacting layer 3);
wherein the porous wall has a membrane made from a foam (Col. 3 lines 34-35); 
wherein the foam is reticulated (foam is inherently reticulated); and
wherein the polyurethane foam is compressed (Col. 3 lines 34-35).
Collyer does not explicitly teach that the pore diameter of the foam is less than or equal to 0.4mm.
Stasko discloses a wound dressing made of open-celled polyurethane foam ([0012]), wherein the pore diameter is less than or equal to 0.4mm ([0063] where 100 µm is equal to 0.1mm).  It would have been obvious to one skilled in the art at the time of filing to modify Collyer with Stasko since the selection of a material (a polyether foam having the claimed pore size) suitable for its intended use (i.e. in contact with a wound) establishes a prima facie case of obviousness (MPEP 2144.07). 
The claim language “in which fly maggots can be enclosed” is intended use language.  Since the combination of Collyer and Stasko teaches a bag having the structures and materials as the claimed invention, Examiner asserts that the combination product is capable of enclosing fly maggots and thus satisfies the current claim language.
Re Claim 13, Collyer also discloses a spacer (body layer 1, which can be interpreted as a layer that spaces wound contacting layer 3 away from barrier layer 2) located in the bag.
.
Allowable Subject Matter
Claims 2-4, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 19, 20 are allowable.  However, note the obvious-type double patenting rejection of claims 16 & 20.
Claims 6 & 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 2, Stasko requires that the pore diameter be less than 0.1mm, which is significantly smaller than the 0.3mm recited in the claim.  As such, there is no motivation to make the pore diameter size as claimed.
Re Claims 3-4 & 15, Collyer discloses a thickness for the membrane to be at 3-7 mm (Col. 4 lines 56-57), which is significantly larger than the currently claimed thickness.  As such, there is no motivation to make the thickness in the claimed range of being less than or equal to 0.5mm or being 0.1mm.
Re Claim 6, no prior art is found to disclose a frame-shaped spacer between the membrane surfaces in an area of the connected edges of the membrane surfaces.
Re Claim 9, Examiner has characterized a release paper to be part of the outer bag, and Collyer is silent to the other material forming the rest of the outer bag.  As such, there is no teaching and no motivation for giving the outer bag a pore diameter of 0.4mm to 1.0mm.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 February 2021